DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  

Regarding claim 1, a version identifier for a particular version of a particular database object is included in a request to execute a first operation on a first database, wherein the particular version of the particular database object is generated by execution of a second operation on the first database. 
In light of the claimed languages as noted, a generated particular version is presented on the first database. The claimed further recites the step of determining that the particular version of the particular database object fails to exist on the first database, and based on determining that the particular version of the particular database object fails to exist on the first database, generating a dependency lock for the particular version of the particular object. 
A generated particular version, by an execution of a second operation on the first database, is an existing particular version on the first database. The existing particular version is unable to be failed to exist according the step of determining (i.e., determining that the particular version of the particular database object fails to exist on the first database). If the particular version is fails to exist, the failed existing particular version is unable to be associated with a generated dependency lock in response to determining (i.e., based on determining that the particular version of the particular database object fails to exist on the first database, generating a dependency lock for the particular version of the particular object).

Claim 11 includes features analogous to claim 1. Claim 11 is rejected for at least the reasons as noted with regard to claim 1. Claims 2-10 & 12-20 are rejected at least by virtue of their dependency from claims 1 & 11.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

a version identifier for a particular version of a particular database object is included in a request to execute a first operation on a first database, wherein the particular version of the particular database object is generated by execution of a second operation on the first database. 
In light of the claimed languages as noted, a generated particular version is presented on the first database. The claimed further recites the step of determining that the particular version of the particular database object fails to exist on the first database, and based on determining that the particular version of the particular database object fails to exist on the first database, generating a dependency lock for the particular version of the particular object. 
A generated particular version, by an execution of a second operation on the first database, is an existing particular version on the first database. The existing particular version is unable to be failed to exist according the step of determining (i.e., determining that the particular version of the particular database object fails to exist on the first database). If the particular version is failed to exist, the failed existing particular version is unable to be associated with a generated dependency lock in response to determining (i.e., based on determining that the particular version of the particular database object fails to exist on the first database, generating a dependency lock for the particular version of the particular object).

Claim 11 includes features analogous to claim 1. Claim 11 is rejected for at least the reasons as noted with regard to claim 1. Claims 2-10 & 12-20 are rejected at least by virtue of their dependency from claims 1 & 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 11, 13 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, 
1.	Limitation the particular object (at lines 14, 19, 21 & 24) references to other items in the claim. It is unclear what item is being referenced;
2.	Regarding claim 1, a version identifier for a particular version of a particular database object is included in a request to execute a first operation on a first database, wherein the particular version of the particular database object is generated by execution of a second operation on the first database. 
In light of the claimed languages as noted, a generated particular version is presented on the first database. The claimed further recites the step of determining that the particular version of the particular database object fails to exist on the first database, and based on determining that the particular version of the particular database object fails to exist on the first database, generating a dependency lock for the particular version of the particular object. 
A generated particular version, by an execution of a second operation on the first database, is an existing particular version on the first database. It is unclear how the existing particular version is failed to exist according the step of determining (i.e., determining that the particular version of the particular database object fails to exist on the first database). If the particular version is failed to exist, it is unclear how the failed existing particular version is associated with a generated dependency lock in response to determining (i.e., based on determining that the particular version of the particular database object fails to exist on the first database, generating a dependency lock for the particular version of the particular object).

Regarding claim 3, limitation the second database references to other items in the claims. It is unclear what item is being referenced.

Regarding claim 5, limitation the second database, said second database of objects, said plurality of objects reference to other items in the claims. It is unclear what items are being referenced.

Claims 11, 13 & 15 include features analogous to claims 1, 3 & 5. Claim 11, 13 & 15 are rejected for at least the reasons as noted with regard to claim 1, 3 & 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 1-5, 7, 9-15, 17 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over SUDHAKAR [US 8,346,719 B2] in view of CHANDRASEKARAN et al. [US 2011/0265822 A1], hereinafter referred to as CHANDRASEKARAN.

Regarding claims 1 & 11, SUDHAKAR teaches or more non-transitory storage media storing a set of instructions, which when executed by one or more hardware processors, perform a method (SUDHAKAR, Col. 9-Lines 30[Wingdings font/0xE0]41). The method as taught in SUDHAKAR reads on claims 1 & 11 as shown below.

CLAIMS  1 & 11
A method, comprising:
receiving a request to execute a first operation on a first database, 
the request comprising an object identifier;


wherein the particular version of the particular database object is generated by execution of a second operation on the first database; 
a first database server process initiating execution of the first operation on the first database, the execution comprising:

generating a dependency lock for the particular version of the particular object and suspending the first database server process from the execution of the first operation on the first database;
a second database server process executing the second operation on the first database, after the first database server process initiating the execution of the first operation, thereby causing generating the particular version of the particular object on the first database and 


releasing the dependency lock for the particular version of the particular object;

in response to the second database server process executing causing the generating of the particular version of the particular object on the first database and the releasing of the dependency lock for the particular version of the particular object, the first database server process completing the execution of the first operation on the first database.
SUDHAKAR 
A method, comprising:
a write request 204 to execute on a data source is received (SUDHAKAR, Col. 2-Lines 25[Wingdings font/0xE0]45 & Col. 4-Lines 32[Wingdings font/0xE0]36), wherein the write request comprising a block number (SUDHAKAR, Col. 2-Line 64[Wingdings font/0xE0]Col. 3-Line 4) 
wherein a particular version of a particular block is generated by a previous 
process 204 initiating execution of the write request 204 as shown in FIG. 2 on the data source (SUDHAKAR, Col. 4-Lines 35[Wingdings font/0xE0]36), the execution comprising:
a lock for the particular version of the particular block is generated and suspending the process 204 from the execution of the write request 204 on the data source (SUDHAKAR, Col. 4-Lines 39[Wingdings font/0xE0]44);
process 320 as shown in FIG. 3 implements the previous write on the data source, after process 204 initiating execution of the write request 204 as shown in FIG. 2, causing generating the particular version of the particular block on the data source (SUDHAKAR, Col. 4-Line 54[Wingdings font/0xE0]Col. 5-Line 10) and 
the lock for the particular version of the particular block is released (Col. 4-Lines 45[Wingdings font/0xE0]47);
the write request 204 is executed as shown in FIG. 3A (SUDHAKAR, Col. 4-Line 54[Wingdings font/0xE0]Col. 5-Line 30).


SUDHAKAR further teach that a version identifier for a particular version of a particular database object, which is required for successful execution of the first operation on the first database, e.g., version number for the particular version of the particular block indicating a released lock is generated by previous write on the owner node is required for write request 204 to execute on an owner node (SUDHAKAR, Col. 4-Lines 32[Wingdings font/0xE0]43 & Col. 4-Line 54[Wingdings font/0xE0]Col. 5-Line 16).
SUDHAKAR does not explicitly teach that the write request 204 to execute on an owner node comprises a version identifier (e.g., receiving a request to execute a first operation on a first database, the request comprising… a version identifier). 
CHANDRASEKARAN teaches a write request to execute on an item comprises a version identifier (CHANDRASEKARAN, ¶ 0062).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in CHANDRASEKARAN into SUDHAKAR in order to manage versions of a block.
Limitations determining that the particular version of the particular database object fails to exist on the first database, and based on determining that the particular version of the particular database object fails to exist on the first database, generating a dependency lock for the particular version of the particular object and suspending the first database server process from the execution of the first operation on the first database are inoperative and un-enablement as indicated in the 35 USC 101 & USC 112. 

Regarding claims 2 & 12, SUDHAKAR further discloses that the second operation on the first database comprises applying a change record generated at a second database, wherein the change record is generated in response to a copy of the particular version of the particular object being generated on the second database (SUDHAKAR, Col. 5-Line 42[Wingdings font/0xE0]Col. 6-Line 4).

Regarding claims 3 & 13, SUDHAKAR further discloses that the first database is hosted by a first database management system and the second database is hosted by a second database management system, the first database management system being a replica database management system of the second database management system in a highly-available database management system (SUDHAKAR, FIG. 3A & 3B & Col. 2-Lines 25[Wingdings font/0xE0]45).

Regarding claims 4 & 14, SUDHAKAR further discloses that the first database is hosted by a first database management system and the second database is hosted by a second database management system and wherein the first operation is part of a concurrent workload executed by both the first database management system and the second management system (SUDHAKAR, FIG. 3A & 3B & Col. 2-Lines 25[Wingdings font/0xE0]45).

Regarding claims 5 & 15, SUDHAKAR further discloses that the first database is hosted by a first database management system and the second database is hosted by a second database management system, wherein the first database management system being a replica database management system of the second database management system in a highly-available database management system (SUDHAKAR, FIG. 3A & 3B & Col. 2-Lines 25[Wingdings font/0xE0]45), and 
wherein the first database management system is recovering by applying changes from the second database management system, the recovering further comprising: the second database management system generating a plurality of change records that record changes to the second database of a second plurality of objects, each change record recording a change to a respective object of said second database of objects; the first database system replicating said plurality of objects within the first database by applying said plurality of change records to said first database, the replicating comprising applying a change record from the plurality of change records thereby causing the execution of the second operation on the first database; and wherein the first operation is part of a concurrent workload executed by both the first database management system and the second management system (SUDHAKAR, FIG. 3A & 3B & Col. 2-Lines 25[Wingdings font/0xE0]45).

Regarding claims 7 & 17, SUDHAKAR further discloses that a next version identifier for a next version of the particular database object, which is generated by the successful execution of the first operation on the first database (SUDHAKAR, FIG. 3A), the method further comprising: 
in response to the first database server process completing the execution of the first operation on the first database, signaling a plurality of database server processes that the next version of the particular database object exists on the first database thereby causing release of at least one dependency lock on the next version of the particular database object by another database server process (SUDHAKAR, FIG. 3A).

Regarding claims 9 & 19, SUDHAKAR further discloses that the second operation comprises inserting the particular database object into the first database server process (SUDHAKAR, Col. 4-Line 54[Wingdings font/0xE0]Col. 5-Line 10), and the first operation comprises updating the particular version of the particular database object on the first database (SUDHAKAR, Col. 2-Lines 25[Wingdings font/0xE0]45 & Col. 4-Lines 32[Wingdings font/0xE0]36).

Regarding claims 10 & 20, SUDHAKAR further discloses that the second operation comprises updating the particular database object to the particular version on the first database server process (SUDHAKAR, Col. 4-Line 54[Wingdings font/0xE0]Col. 5-Line 10), and the first operation comprises updating the particular version of the particular database object to a next version on the first database (SUDHAKAR, Col. 2-Lines 25[Wingdings font/0xE0]45 & Col. 4-Lines 32[Wingdings font/0xE0]36).

Claims 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over SUDHAKAR [US 8,346,719 B2] in view of CHANDRASEKARAN et al. [US 2011/0295822 A1], hereinafter referred to as CHANDRASEKARAN, and further in view of NGUYEN [US 9,578,130 B1].

Regarding claims 8 & 18, SUDHAKAR further teaches the step of inserting the particular database object into the first database server process (SUDHAKAR, Col. 4-Lines 32[Wingdings font/0xE0]47).
SUDHAKAR & CHANDRASEKARAN does not explicitly teach that the first operation comprises deleting the particular database object from the first database.
NGUYEN teaches that a write request to execute on a data source comprises deleting particular database object from database (NGUYEN, Col. 13-Lines 15[Wingdings font/0xE0]46).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in NGUYEN into SUDHAKAR & CHANDRASEKARAN in order to manage a write request.

Allowable Subject Matter
Claims 6 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        January 13, 2021